Case 1:21-cv-06702-LAK Document 11-8 Filed 09/10/21 Page 1 of 2




         EXHIBIT H
         Case 1:21-cv-06702-LAK Document 11-8 Filed 09/10/21 Page 2 of 2


From:              Sabina Mariella
To:                blairberk@me.com
Cc:                David Boies; Sigrid McCawley; Andrew Villacastin; Alex Boies; David Boies
Bcc:               Sophie Loewenstein
Subject:           Virginia Giuffre v. Prince Andrew, No. 21-cv-06702-LAK
Date:              Wednesday, August 18, 2021 11:46:00 AM
Attachments:       2021-08-09 [00001-000] COMPLAINT against Prince Andrew. (Filing Fee $ 402.00,.pdf
                   2021-08-09 [00001-001] Exhibit A.pdf
                   2021-08-10 [00005-000] ELECTRONIC SUMMONS ISSUED as to Prince Andrew. (vf).pdf
                   2021-08-12 [00007-000] ORDER FOR INITIAL PRETRIAL CONFERENCE Initial Conference.pdf


Counsel,

We represent Virginia Giuffre. I am attaching a summons, complaint, and court order in Virginia
Giuffre v. Prince Andrew (No. 21-cv-06702-LAK), which was filed in the United States District Court
for the Southern District of New York on Monday, August 9, 2021. Please let us know whether you
will accept service of these documents by email on Prince Andrew’s behalf. If you are not authorized
to accept service but know of someone else who is authorized, please let us know that as well.

We are also sending copies of these documents to you via FedEx at the below address:

Tarlow & Berk PC
9119 Sunset Blvd.
Los Angeles, CA 90069

Thank you,

Sabina Mariella
Associate

BOIES SCHILLER FLEXNER LLP
55 Hudson Yards
New York, NY 10001
(t) +1 212 754 4541
(m) +1 973 634 7734
smariella@bsfllp.com
www.bsfllp.com
